Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The previous rejection mailed on 11/2/21 has been modified to address the limitations of amended claims 1, 4-11, 13, 15-16, 18 and 30-32. Accordingly this action has been made final.
2.	This office action is in response to the papers filed on 05/02/2021.
3.	The instant application is a continuation in part of 16874647, filed 05/14/2020.
	
Information Disclosure Statement
4.	The IDS filed on 5/2/22 has been considered by the examiner. All the references cited therein have been considered by the examiner.

Claim status
5.	In the claim listing of 5/2/22 claims 1, 4-11,13-20 and 22-33 are pending in this application. Claims 28-29 and new claim 33 are withdrawn. Claims 1, 4-11, 13, 15-16, 18 and 30-32 are amended. Claims 2-3, 12 and 21 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support for the amendments in the instant application (Remarks, pg. 11).
It is noted that withdrawn claims 28 and 29 are amended.
6.	Claims 1, 4-11, 13-20, 22-27 and 30-32 are under prosecution.


Claim interpretation
7.	With regard to the preamble of instant claim 1 of “A kit for multiplex polymerase chain reaction (PCR)” comprising a reagent mix, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A kit for multiplex polymerase chain reaction (PCR)” merely set forth the intended use or purpose of the claimed components of the kit but do not limit the scope of the claims.
	The artisan would recognize that the limitation of  the “reagent mix” of claim 1 is encompassed by the claimed SEQ ID NOS 4-6 modified at its 5’ terminus with a fluorophore and a quencher of formula I.
	The limitations of “for detecting a N3 gene of a 2019-nCoV”, “for detecting a N2 gene of a 2019-nCoV” and “for detecting a N1 gene of a 2019-nCoV”, are the intended use limitations that does not further define the claimed SEQ ID NOS 4-6.
	With regard to the limitation  of claim 1 of “instructions for using the reagent mix for multiplex PCR detection of 2019-nCoV RNA”, MPEP 2112.01 section III makes it clear that “NONFUNCTIONAL PRINTED MATTER DOES NOT DISTINGUISH CLAIMED PRODUCT “FROM OTHERWISE IDENTICAL PRIOR ART PRODUCT, Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability). In the instant case non-functional printed matter (i.e., instruction) does not distinguish the claimed product.
	The claim recitation recited with alternate claim language “or” has been interpreted as to require single limitation. For example, “an oligonucleotide probe comprising a probe sequence consisting of the sequence of “SEQ ID NO: 6”, or “a sequence having at least about 90% identity to the sequence of SEO ID NO: 6” is met by probe consisting of SEQ ID NO 6 (i.e. 100% identity), which also meets the limitation of at least about 90% identity to the sequence of SEO ID NO: 6. 
	It is noted that claim 1 as amended with intended use limitations and instructions for using the reagent mix for multiplex PCR detection of 2019-nCoV RNA do not further define the claimed oligonucleotide probes. 
	For the reasons as discussed above, it is noted that claim 1 as amended is similar to the previously rejected claim 1 (Emphasis under lined by the examiner).
	The kit of instant claim 1 as amended require SEQ ID NOS 4, 5 and 6 oligonucleotides, wherein each probe is modified at its 5' terminus with a FAM fluorophore having an emission maximum of from about 500 nm to about 710 nm and at its 3' terminus with a moiety of the structural formula I as claimed. 
	Claim 30 require a control probe comprising a probe sequence complementary to the control, wherein: the probe sequence of the control probe is modified at its 5' terminus with a fluorophore having an emission maximum of from about 500 nm to about 710 nm that is independently detectable from the fluorophores of the oligonucleotide probes of (i), (ii) and (iii); and the probe sequence of the control probe is modified with a single quencher of structural formula (I).

Withdrawn Rejections and Response to the Remarks
8.	The previous pending rejections on the record have been withdrawn in view of amendments to claim 1. However, the amendments are directed to intended use of the claimed probes that do not further define the claimed probes.
	The applicant’s arguments regarding the claimed structural components are very similar to the one made in the office action mailed on 11/2/21. They are not persuasive for the reasons discussed in said office action.
	The bulk of the arguments made in the remarks of 5/2/22 are based on intended use of the claimed oligonucleotide probes comprising a probe sequence consisting of the sequences of SEQ ID NOS 4-6 or sequence having at least about 90% identity to the sequence of SEQ ID NOS 4-6 (claim 1) for detecting N1, N2 and N3 genes of COVID-19, wherein each probe sequence is independently modified with a single quencher, and the quencher having structural formula I.
	As discussed in the claim interpretation section, the kit of instant claim 1 as amended require 3 oligonucleotides SEQ ID NOS 4, 5 and 6, wherein each probe is modified at its 5' terminus with a FAM fluorophore having an emission maximum of from about 500 nm to about 710 nm and at its 3' terminus with a moiety of the structural formula I as claimed. 
	Claim 30 require a control probe comprising a probe sequence complementary to the control, wherein: the probe sequence of the control probe is modified at its 5' terminus with a fluorophore having an emission maximum of from about 500 nm to about 710 nm that is independently detectable from the fluorophores of the oligonucleotide probes of (i), (ii) and (iii); and the probe sequence of the control probe is modified with a moiety of structural formula (I).
	As discussed in this office action, the probes consisting of SEQ ID NOS 4-6, modified with FAM fluorophore at 5’ terminus and IQ-4 quencher at 3’ end are obvious over Nalla in view of Ahern and further in view of Laikhter1. 
	Nalla teaches probes consisting of SEQ ID NOS 4-6 probes modified at their 5’ end with a fluorophore and quencher at their 5’ end. 
	The oligonucleotide probes consisting of SEQ ID NOS 38-39, 43-45 and 47-49 are obvious over Nalla in view of in view of Ahern and further in view of Laikhter1 et al, Daunert  and Sninsky or as further evidenced by Johns Hopkins Center for health security fact sheet and Nalla in view of in view of Ahern and further in view of Laikhter1 and Marlowe.
	Also, as shown below, the probes consisting of SEQ ID NO 3 matching the claimed SEQ ID NOS 42, 43, 45, 47 and 48, SEQ ID NO 6 matching the claimed SEQ ID NO 44 and SEQ ID NO 9 matching the claimed SEQ ID NO 49  is further evidenced by Krueger et al (US 2021/0310083 published Oct. 7, 2021, effective filing date Apr. 2, 2020; Sequence listing section). 
    PNG
    media_image1.png
    94
    625
    media_image1.png
    Greyscale

	In other words claimed probes consisting of SEQ ID NOS 4-6, 38-39, 42-45 and  47-49 are not novel.
	Furthermore, Ahern provides motivation to include any reagents in the form of the kit for saving time and allowing more time to generate data and offering good return on the investment. Laikhter1 provides teachings, suggestion and motivation to include the modification to probe sequence a moiety of formula I of claim 1 allowing for rapid detection of nucleic acid polymer having sequences that bind to the oligonucleotide probe.
	Also, the oligonucleotide probe comprising modified at its 5’ terminus with fluorescein fluorophore and at its 3’ terminus with a moiety IQ-4 was known in the art before the effective filing date of the claimed invention as further evidenced by Costales (cited in the previous office action). The applicant has also acknowledged that the structural formula I comprises IQ-4 quencher moiety (Instant specification paragraph 0073).
	As discussed in detail in the claim rejection sections (see below), each of the applied references provide teachings, suggestions and motivation to include missing components.
	Also, the applicant’s arguments appear to be attacking references individually, while the rejection is based on the combination of references and such arguments are not persuasive.	
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case as discussed in this office action claims are rejected over combination of references. The secondary arts teach missing steps/components and provide teachings suggestions and motivation to include missing steps in the primary art. Since combined arts teach the steps of rejected claims arguments of attacking references individually are not persuasive.

Claim Rejections - 35 USC § 103
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	Claims 1, 4, 6, 8, 10-11, 19-20, 22-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nalla et al (J. Clin. Microbiol., cited in the previous office action) in view of in view of Ahern (The scientist, 1995, cited in the previous office action) and further in view of Laikhter et al (US 7,956,169, herein after Laikhter1, cited in the previous office action) as further evidenced by Johns Hopkins Center for health security fact sheet (publicly available on April 13, 2020, cited in the previous office action).
	Claim interpretation: As discussed above in section 7.	
	Nalla, Ahern and Laikhter1 teach components for performing nucleic acid detection and therefore analogous arts. Although Nalla teaches the oligonucleotide probes consisting of nucleic acid sequence identical to SEQ ID NOS 4-6 and a control probe in the form of RNAse P probe, comprising the fluorophore at the 5’ end and a BHQ quencher at the 3’end, Nalla does not specifically teach at least three probes from SEQ ID NOS 4-6 and control probe are in a kit. 
	The teachings of Ahern are specifically applied for the concept of any reagents can be supplied in the form of the kit for saving time and allowing more time to generate data and offering good return on the investment. 
	The teachings of Laikhter1 are specifically relied for each probe sequence independently modified with a moiety of formula I of claims 1 and 30 allowing rapid detection of nucleic acid polymer having sequences that bind to the oligonucleotide probe.
Regarding claims 1, 4, 6, 8 and 30-31, Nalla teaches in supplementary Table 1 (as shown below), (i) an oligonucleotide probe comprising a probe sequence consisting of the sequence of SEQ ID NO: 6 (labeled as CDC N3 probe), (ii) an oligonucleotide probe comprising a probe sequence consisting of the sequence of SEQ ID NO: 5 (labeled as CDC N2 probe) and (iii) an oligonucleotide probe comprising a probe sequence consisting of the sequence of SEQ ID NO: 4 (labeled as CDC N1 probe), whose nucleic acid sequences are identical to instant SEQ ID NOS 4-6 as shown below.

    PNG
    media_image2.png
    589
    497
    media_image2.png
    Greyscale

		
    PNG
    media_image3.png
    80
    336
    media_image3.png
    Greyscale

The artisan would recognize that the comparison of the nucleic acid sequences CDC N1-N3 probes of Nalla with the nucleic acid sequences of instant SEQ ID NOS 4-6 listed above show that the sequences are identical. In other words oligonucleotide probes of claims 1, 4, 6 and 8 consisting of SEQ ID NOS 4-6 are not novel over the teachings of Nalla.
Nalla also teaches RNAseP control probe (limitation of claim 30) is modified at 5’ end with FAM fluorophore and at its 3’end with BHQ 1 quencher (Table listed above).
	Nalla further teaches that each of the oligonucleotide probe of SEQ ID NOS 4-6 and the control probe are modified at its 5' terminus with a FAM fluorophore and at its 3' terminus with a moiety of BHQ1 quencher (Supplementary Table 1). The FAM fluorophore of Nalla having emission maximum 518 nm, which is within the range from about 500 nm to about 700 nm, is further evidenced by Laikhter2 (Curr. Protoc. Essential Lab. Tech. 11:10.5.1-10.5.10., 2015; Table 10.5.1).
	The routine, well established conventional oligonucleotide probes consisting of specific sequences with FAM or HEX fluorophore at the 5’ end a BHQ or TAMARA quencher at the 3’ end for number of different SARS-CoV-2 genes including N1 (i.e., SEQ ID NO 4), N2 (i.e., SEQ ID NO 5) and N3 (i.e., SEQ ID NO 6) genes as applied for the rejections of claims 1-4, 6 and 8 are further evidenced by Johns Hopkins Center for health security fact sheet (Figs. 1-2 and Master Table, cited in the previous office action). 
	As discussed above, though Nalla teaches SEQ ID NOS 4-6 oligonucleotide probes and the control probe individually, Nalla does not specifically teach at least three from SEQ ID NOS 4-6 oligonucleotide probes and control probe are in the kit. However, the concept of any reagents can be supplied in the form of the kit was known in the art before the effective filing date of the claimed invention as taught by Ahern.
Ahern teaches the reagents and buffers in a kit (pg. 20, paragraphs 12-14) and instructions for using the kit (Fig. 1, see the brochure comprising instructions) and further teaches that the kit saves time and allows more time to generate data and offers good return on the investment (Title, pg. 20, paragraphs 12-14), thus providing motivation to include as many reagents in the Kit.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include SEQ ID NOS 4-6 and control probe of Nalla in the kit as suggested by Ahern with a reasonable expectation of success with the expected benefit of having well tested probes for COVID-19 detection, for saving time and allowing more time to generate data and offering good return on the investment as taught by Ahern (Title, pg. 20, paragraphs 12-14). The artisan would also recognize that having three probes SEQ ID NOS 4-6, for detecting nucleo-capsid genes (i.e., N3, N2 and N1 genes) increase the specificity of the 2019-nCOV detection. An artisan having ordinary skill in the art would have a reasonable expectation of success because it merely involves including plurality of oligonucleotide probes consisting of SEQ ID NOS 4-6 and the control probe in the kit which is routinely practiced in the art as exemplified by Ahern.
Nalla in view of Ahern does not specifically teach the limitation of oligonucleotide probe and control probe comprising a structural formula I at 3’ terminus, which is taught by Laikhter1, who is in the same field of endeavor, teaches a phosphoramidite quencher formula 11 (Right panel as shown below) has same structure of formula I of instant claim 1 (Left panel as shown below and Example 3) and further teaches that the quencher is ideally suited for incorporation into oligonucleotide (column 9, lines 54-55).

    PNG
    media_image4.png
    347
    823
    media_image4.png
    Greyscale

Laikhter1 also teaches that suitable fluorescent dyes in the dye pair are those that emit fluorescence that can be quenched by the quencher of the dye pair and dye pair can be attached to an oligonucleotide (column 10, lines 49-56) and further teaches that the quenchers of example 3, that includes formula 11 as shown above makes them a very potent and useful fluorescence quenchers (Table 1, column 11, lines 45-51). Laikhter1 also teaches that the oligonucleotide comprising fluorophore and quencher comprise internal annealing sequence, which is disrupted when it hybridizes to the complementary nucleic acid emitting fluorescence, which allows to rapidly detect nucleic acid polymer having sequences that bind to the oligonucleotide (column 12, lines 39-67), thus providing motivation to include quenchers of structural formula 11 of Laikhter1 in the oligonucleotide probe and the control probe of Nalla in view of Ahern.
Nalla teaches that oligonucleotide comprising FAM fluorophore at the 5’ end and black hole quencher BHQ1 at the 3’ end. Laikhter1 teaches that the quencher of formula I is better than BHQ quenchers (Table 1). Also, oligonucleotide probe comprising the structure of 5’ FAM –oligonucleotide sequence-3’ IQ-4 (i.e., claimed formula I quencher)  was known in the art before the effectively filed date of the claimed invention as further evidenced by Costales et al (Cell Chemical Biology, cited in the previous office action; Method Details, In Vitro Fluorescent RNA Cleavage section). Applicant has also acknowledged that the structural formula I comprises IQ-4 quencher moiety as recited in the instant specification (paragraph 00102). 
Furthermore, the routine, conventional and well-established property of Instant Quenchers IQ-4 similar to the claimed structural formula I being superior to BHQ quencher was known in the art before the effective filing date of the claimed invention as further evidenced by Laikhter2 (pg. 10.5.8, Table 10.5.2). 
	The artisan would recognize that replacing the BHQ1 quencher of Nalla with the better quencher having the structural formula I at 3’ end would require some routine optimization, which is within the skills of the artisan especially when as discussed above Laikhter1 provides instructions to make the quencher and include it in the oligonucleotide at its 3’end as further evidenced by Costales. The artisan would also recognize that replacing the BHQ1 quencher with superior formula I quencher would be beneficial for Nalla for increasing the sensitivity of N1, N2 and N3 gene detection with the SEQ ID NOS 4-6 oligonucleotide probes and the control probe for increasing the repertoire of quenchers. The artisan would be motivated to do so for the expected benefit of increasing the sensitivity of the detection of N1, N2 and N3 genes of 2019-nCoV with the SEQ ID NOS 4-6 oligonucleotide probes and control probe that assures proper working of the PCR.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace BHQ1 quencher of Nalla in each of SEQ ID NOS 4-6 probes and control probe in view of Ahern with the better quencher of structural formula I of Laikhter1 at 3’ end with a reasonable expectation of success with the expected benefit of increasing the sensitivity of N1, N2 and N3 genes of 2019-nCoV as taught by Laikhter1. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves replacing BHQ quencher with a superior formula I quencher, which is routinely practiced in the art as exemplified by Laikhter1, Laikhter2 and Costales.
	The artisan would recognize that the teachings of  Nalla in view of Ahern and further in view of Laikhter1 teach the kit consisting of SEQ ID NOS 4-6 for detecting N1-N3 and control probe, wherein each probe sequence is independently modified at its 5' terminus with a fluorophore having an emission maximum of from about 500 nm to about 710 nm; each probe sequence is independently modified with a moiety of the structural formula (I), point of attachment of the moiety to the probe sequence; and a linker; and the fluorophores are independently-detectable. The motivation to include SEQ ID NOS 4-6 into the kit comes from Ahern and not gleaned from the instant invention.
Regarding claim 10, as discussed above while rejecting claim 1, Nalla in view of Ahern and further in view of Laikhter1 teaches that the probe sequence of at least one of the oligonucleotide probes is modified at its 3' terminus with the moiety of structural formula I.
Regarding claim 11, as discussed above while rejecting claim 1, Nalla in view of Ahern and further in view of Laikhter1 teaches that the probe sequence of at least one of the oligonucleotide probes is modified at its 3' terminus with the moiety of structural formula I but does not specifically teach that the probe is modified internally with the moiety of structural formula. However, the probe modified internally was known in the art before the effective filing date of the claimed invention as taught by Hirotsu et al (posted on line Mar. 20, 2020, cited in the previous office action). Hirotsu teaches the probe comprising FAM dye and double quencher further comprising internal also teaches that ZEN internal quencher and IBFQ quencher reduces the background fluorescent signal compared to the TAMRA single-quencher in both SEQ ID NOS 4 and 5 sites (Fig. 3 and its description in the text).
	One having ordinary skill in the arts would recognize that the teachings of Nalla in view of Ahern and further in view of Laikhter1 and Hirotsu meet the limitations of claim 11 and is obvious improvement and thus are not novel.
	Regarding claims 19-20 and 25-27, Nalla in view of Ahern and further in view of Laikhter1 teaches Formula (11) structure comprising a linker X further comprising alkyne groups (Laikhter1, Formula 11).
Regarding claims 22-24, Nalla in view of Ahern and further in view of Laikhter1 teaches 6-carboxy fluorescein (Nalla, supplemental Table legend), 6-carboxy-X-rhodamine and hexachloroflurescein (Laikhter1, column 11, lines 1-41).

11.	Claims 5, 7, 9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nalla et al (J. Clin. Microbiol., as cited above) in view of in view of Ahern (The scientist, 1995, As cited above) and further in view of Laikhter1 et al (US 7,956,169 as cited above), Daunert et al (US 10,689,716 cited in the previous office action) and Sninsky et al (US 5,079, 351, cited in the previous office action) and further evidenced by Johns Hopkins Center for health security fact sheet (as cited above).
	Nalla, Ahern, Laikhter1, Daunert and Sninsky teach probes for nucleic acid detection and therefore are analogous arts.
Regarding claims 5, 7, 9 and 32, Nalla, in view of Ahern and further in view of Laikhter1 does not specifically teach nucleic acid sequence identified specific SEQ ID NO. However selection of specific oligonucleotide probes from the sequence of known virus was known in the art before the effective filing date of the claimed invention as taught by Daunert and Sninsky for specifically identifying specific type of genes. The artisan would recognize that the limitation of claims 5, 7, 9 and 32 would be an obvious improvement over Nalla, Ahern, Laikhter1, Daunert and Sninsky  
	Claims 5, 7 and 9 are dependent from claim 1.  Claim 32 is dependent from claim 31.
Regarding claim 1, the teachings of Nalla, in view of Ahern and further in view of Laikhter1 as further evidenced by Johns Hopkins Center for health security fact sheet are discussed above in section 10.
 Claim 5 recite multiple oligonucleotide probes for component iii, with alternate claim language “or” comprising SEQ ID NO: 42, SEQ ID NO: 43, SEQ ID NO: 45, SEQ ID NO: 47 or SEQ ID NO: 48 (only one is required).
Claim 7 recite oligonucleotide probe for component ii, SEQ ID NO: 44 and claim 9 recite oligonucleotide probe for component i, (i.e., SEQ ID NO: 49).
Claim 32 require the kit of claim 31 the oligonucleotide probe of (i) has the sequence consists of SEQ ID NO: 49; the oligonucleotide probe of (ii) has the sequence consists of SEQ ID NO: 44; and the oligonucleotide probe of (iii) has the sequence consists of SEQ ID NO: 43, SEQ ID NO: 45, SEQ ID NO: 47 or SEQ ID NO: 48.
Daunert in the same field of endeavor teaches test kits for detecting coronavirus polynucleotides and further teaches designing primers and probes to detect N capsid gene (Fig. 1 and column 9, Primer design section, Daunert SEQ ID NO 11) and contain nucleic acid sequences of instant claims 5, 7 and 9 as further evidenced by Blast analysis results of Daunert SEQ ID NO 11 vs instant SEQ ID NOS 42, 44 and 49 (portion relevant to the Blast analysis results is on the record as listed in the previous office action, limitation of claim 32). 
The artisan would recognize that picking primers and probes from known viral sequence was routine, well established and conventional in the art using software with option to choose different criteria and thus would be an obvious improvement over Nalla, in view of Ahern and further in view of Laikhter1 and Daunert.
However, solely to expedite the prosecution, the teachings of Sninsky are specifically applied for picking the probe sequences from known viral nucleic acid sequence. Sninsky specifically teaches “One may select the sequence being amplified from among the region that is substantially conserved among the HTLVI and HTLVII viruses. Therefore, the primers and probes may be identified and selected by any suitable means. This may be done manually by comparing the regions of the published nucleic acid sequences of the HTLVI and HTLVII viral genomes. The nucleotide sequence homologies between the X regions of the HTLVI and HTLVII viruses have been published by Shimotohno et al., Proc. Natl. Acad. Sci. USA 81:6657-6661 (1984), the entire disclosure of which is incorporated herein by reference. Another method is to use a computer program to compare the sequences. For this purpose, a commercial program with the underlying computer algorithm supplied by National Biomedical Research Foundation using a dot matrix may be conveniently employed. This program involves inputting the nucleic acid sequences of the HTLVI and II viruses and defining a window size for base pair homology. The program employs graphics to compare the sequences on different axes, and a dot appears where there is at least substantial homology. Preferably, the window size is greater than six bases” (column 4, lines 39-65 and column5, lines 1-6). Sninsky further teaches using the programs maximizes selection probes sensitivity and specificity, the sequence being detected is homologous with a sequence of a length sufficient to allow specific priming which is substantially conserved among the related viruses (column 5, lines 1-5), thus providing motivation to include select probes in specific region (i.e., N genes) of the 2019 n-Cov for increasing the repertoire of probes for detection of N1, N2 and N3 genes.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace BHQ1 quencher of Nalla in view of Ahern with better quencher of structural formula I of Laikhter1 at 3’ end with a reasonable expectation of success with the expected benefit of increasing the sensitivity of N1, N2 and N3 genes of 2019-nCoV as taught by Laikhter1. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves replacing BHQ quencher with a superior formula I quencher, which is routinely practiced in the art as exemplified by Laikhter1.

12.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nalla et al (J. Clin. Microbiol., as cited above) in view of in view of Ahern (The scientist, as cited above) and further in view of Laikhter1 et al (US 7,956,169, as cited above) and Marlowe et al (US 2006/0257860, cited in the previous office action).
	Claim 15 is dependent from claim 14, which is dependent from claim 13. Claim 15 further specifies that the probe sequence of the first oligonucleotide probe for detecting an influenza virus A consists of the sequence of SEQ ID NO: 38.
Claim 18 is dependent from claim 17, which is dependent from claim 16. Claim 18 further specifies that the probe sequence of the second oligonucleotide probe for detecting an influenza virus B consists of the sequence of SEQ ID NO: 39.
The artisan would recognize that the teachings of probes consisting of SEQ ID NOS 38 and 39 meets the limitation of the first and second oligonucleotides respectively.
Nalla, Ahern, Laikhter1 and Marlowe teach probes for target detection and therefore analogous arts. The teachings of Marlowe are specifically relied for the probes for the influenza virus A and B consisting of SEQ ID NOS 38 and 39 for detecting influenza virus type A and type B nucleic acids from viral particles present in a sample in a relatively short time so that diagnosis can be made during early stages of infection for initiating effective treatment for the influenza virus types A and B. 
Claims 13-18 are dependent from claim 1. The teachings of Nalla in view of Ahern and further in view of Laikhter1 are discussed above in section 9.
	Regarding claims 13-18, as discussed above in section 9, Nalla in view of Ahern and further in view of Laikhter1 teach the kit comprising oligonucleotide probes identified by SEQ ID NOS 4-6 for detecting  N1 and N2 and N1 and N3 genes, wherein each probe sequence is independently modified at its 5' terminus with a fluorophore having an emission maximum of from about 500 nm to about 710 nm; each probe sequence is independently modified with a moiety of the structural formula (I), point of attachment of the moiety to the probe sequence; and a linker; and the fluorophores are independently-detectable.
	Nalla in view of Ahern and further in view of Laikhter1 do not teach a kit comprising influenza virus A and B consisting SEQ ID NOS 38 and 39, which is taught by Marlowe, who is in the same field of endeavor, teaches a kit comprising probes for detecting influenza virus types A and B (paragraph 0007) and further teaches fluorophore-labeled probe of SEQ ID NO: 70 detects influenza virus A and fluorophore-labeled probe of SEQ ID NO: 73 detects influenza virus B (paragraph 0061). 
The SEQ ID NO: 70 probe sequence comprising 24 nucleotides of Marlowe is identical to instant SEQ ID NO 38 as further evidenced by the sequence search results by the office (SEQ ID NO 38 sequence search results, cited in the previous office action). 
The SEQ ID NO: 73 probe sequence comprising 27 nucleotides of Marlowe is identical to instant SEQ ID NO 39 as further evidenced by the sequence search results by the office (SEQ ID NO 39 sequence search results, cited in the previous office action).
The artisan would recognize that the teachings of SEQ ID NO: 70 of Marlowe meets the limitations of claims 13-15 of the first oligonucleotide probe consists of SEQ ID NO: 38. 
The artisan would also recognize that the teachings of SEQ ID NO: 73 of Marlowe meets the limitations of claims 16-18 of the second oligonucleotide probe consists of SEQ ID NO: 39. 
The artisan would also recognize that the combined teachings of Nalla in view of Ahern and further in view of Laikhter1 and Marlowe meet the limitations of  the first and the second oligonucleotide probes of SEQ ID NOS 38 and 39 modified at its 5' terminus with a fluorophore having an emission maximum of from about 500 nm to about 710 nm; each probe sequence is independently modified with a moiety of the structural formula (I), point of attachment of the moiety to the probe sequence; and a linker; the fluorophores are independently-detectable because Laikhter1 provides teachings, suggestions and motivations to modify the SEQ ID NOS 38 and 39 probes at their 5' terminus with a fluorophore having an emission maximum of from about 500 nm to about 710 nm; each probe sequence is independently modified with a moiety of the structural formula (I), point of attachment of the moiety to the probe sequence; and a linker. 
Marlowe also teaches that SEQ ID NOS 70 (i.e., instant SEQ ID NO 38) and 73 (i.e., instant SEQ ID NO 39) are very useful for detecting influenza virus type A and type B nucleic acids from viral particles present in a sample in a relatively short time so that diagnosis can be made during early stages of infection for initiating effective treatment for the influenza virus types A and B and also for screening for individuals who have influenza virus infections but who do not exhibit definitive symptoms, particularly for screening patients who have a higher risk of death or serious complications from influenza virus infections, e.g., young, elderly, or immunocompromised individuals (paragraphs 0014), thus providing motivation to include the first and second oligonucleotides for detecting influenza virus A and B of Marlowe in the kit of Nalla in view of Ahern and further in view of Laikhter1.
The artisan would further recognize that the combined teachings of Nalla in view of Ahern and further in view of Laikhter1 and Marlowe meets the limitations of the components of the kit of instant claims 13-18 including the first and second oligonucleotide probes consisting of SEQ ID NOS 38 and 39 .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first and second oligonucleotides for detecting influenza virus A and B of Marlowe in the kit of Nalla in view of Ahern and further in view of Laikhter1 with a reasonable expectation of success with the expected benefit of detecting not only COVID genes but also for detecting different influenza virus genes. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the SEQ ID NOS 38 and 39 probes in the kit comprising the SEQ ID NOS 4-6 probes, which is routinely practiced in the art as exemplified by Marlowe and would be useful for detection of a verities of respiratory virus infection in humans as taught by Zhang et al (J Med Virol. 2020; Abstract, cited in the previous office action).

Double Patenting
13.	Per request from the applicant, the double patenting rejection on the record will be held in abeyance till the allowable subject matter has been identified in the instant application (Remarks, pgs. 16 and 17). 

Conclusion
14.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634